Third District Court of Appeal
                               State of Florida

                            Opinion filed April 8, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                              No. 3D13-2336
        Lower Tribunal Nos. 08-21731, 08-22479, 08-22491, 08-24743,
                            08-29745, 08-33667
                            ________________


                               Calvin Watkins,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Stacy D. Glick,
Judge.

     Aubrey Q. Webb, for appellant.

      Pamela Jo Bondi, Attorney General, and Mary-Grace Mendoza, Assistant
Attorney General, for appellee.

Before SHEPHERD, C.J., and LAGOA and SCALES, JJ.

     PER CURIAM.

     Affirmed.
                                                           Calvin Watkins v. State
                                                             Case No. 3D13-2336


      SHEPHERD, C.J., concurring specially.

      I concur in affirming the trial court’s revocation of Watkins’ probation and

the sentences imposed. However, because the trial court failed to enter a written

order of revocation, I would remand for entry of an order setting forth the reasons

for revoking probation, in accordance with the trial court’s oral pronouncements.

See Thomas v. State, No. 3D13-1794 (Fla. 3d DCA March 11, 2015); Brown v.

State, 127 So. 3d 831 (Fla. 3d DCA 2013).




                                        2